DETAILED ACTION
Remarks
This office action is in response to the RCE filled on 06/17/2021. 
Claims 1, 10, 11 and 18 are amended. 
Claims 9, 12, 14, 17, 26, 29, 31 and 34 are canceled.
Claims 1-8, 10, 11, 13, 15, 16, 18-25, 27, 28, 30, 32 and 33 are pending and examined below. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 15, 16, 18-21, 24, 25, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0015981 (“Yabushita”), in view of US 2010/0168950 (“Nagano”), and in view of US 9,925,662 (“Jules”), and further in view of US 2016/0026747 (“Garaas”).
Regarding claim 1, Yabushita discloses a method for multi-goal path planning  (see fig 14, where a flowchart showing a processing procedure of the moving robot. see also [0005], where “provides a movement planning technology for an autonomous moving robot configured to determine a moving path to a destination point and turning angles on the path with a small amount of computation.”) comprising: 
identifying a plurality of robot configurations for each inspection point of a plurality of inspection points of a problem (see fig 7, where a 3D structure of the environment is shown by considering multiple turning angles. Multiple turning angles corresponds to plurality of robot configurations. see also [0065], where “The step angle of the turning angle θ is determined while the amount of calculation that can be allowed or the like is being taken into consideration. In this example, the step angle is set to 5°.”; see also fig 13A-D, where the procedure for determining turning angle during the movement is shown. see also [0097], where “When the moving path is determined, the process goes to Step S109, where the planning unit 201 executes a movement posture calculation for determining the turning angle during the movement in the moving path.”; Turning angles are determined throughout the moving path. So robot configurations (turning angles/postures) is determined at multiple points along the moving path. see also [0086]); 
generating a graph with each feasible robot configuration as a node on the graph (see fig 13A-D, where each cell/grid on the target area corresponds to a node.); 
obtaining a shortest complete path connecting each node on the graph based upon, at (see fig 8, where complete shortest moving path is shown by connecting the grid. see also [0068], where “In this case, as indicated by the arrow in FIG. 8, the shortest moving path is the line that connects the coordinate S to the coordinate G.”; see also [0070], where “When it is confirmed that the robot can reach the destination point grid GDg if the robot has at least one of the turning angles, this first provisional moving path is determined to be the moving path along which the moving robot 100 moves.”; see also [0073], where “Therefore, the connection of grid pillars along the provisional moving path is the provisional path layer. FIG. 10 is a diagram for describing the provisional path layer along the provisional moving path shown in FIG. 9.”; provisional moving path consider various possible turning angles (robot configurations) and shortest distant path by connecting the accessible grid.); 
obtaining a  (For the examination purposes the claim was interpreted as, a short sequential movement order is obtained for reaching the destination point. For reaching a destination, it follow a route that include multiple nodes and also shortest. see fig 13A-C, where procedure for moving path (turning angle) from one position to another (destination) are shown. The clear/white grid represents grids that are free of obstacles. Movement path is determined based on the free/available grid. For reaching destination grid without interruption from departure grid, movement path is following a sequential order. Each grid corresponds to individual node of visit order. see also [0097], where GDg are found.”; see also [0086]. see also fig 8, where complete shortest moving path is shown by connecting the grid. see also [0068], where “In this case, as indicated by the arrow in FIG. 8, the shortest moving path is the line that connects the coordinate S to the coordinate G.”; see also [0070], where “When it is confirmed that the robot can reach the destination point grid GDg if the robot has at least one of the turning angles, this first provisional moving path is determined to be the moving path along which the moving robot 100 moves.”; see also [0073], where “Therefore, the connection of grid pillars along the provisional moving path is the provisional path layer. FIG. 10 is a diagram for describing the provisional path layer along the provisional moving path shown in FIG. 9.”);
Yabushita does not explicitly disclose obtaining the visit order. However, in fig 13A-C, Yabushita teaches a movement path following a sequential order in order to reach the destination grid from the departure grid. Thus, it would have been obvious to one of ordinary skill in the art to modify Yabushita with also having a visit order for reaching a destination following a shortest complete path.
controlling a robot, based upon, at least in part, the shortest complete path (see fig 14, where a processing procedure of the robot movement is shown. Block S112, start executing task is controlling the robot based on the determined path. see also [0052], where “The memory 240 stores, besides a control program for controlling the moving robot 100, various  where one grid trajectory is selected in accordance with a predetermined condition and this grid trajectory is determined to be the turning angle during the movement.”; see also fig 8, where complete shortest moving path is shown by connecting the grid.).
Yabushita does not disclose the following limitations:
 calculating a distance between a pair of feasible robot configurations, wherein the distance between the pair of feasible robot configurations is a measurement of time; and
obtaining a shortest path based upon the distance between the robot configurations, wherein obtaining the shortest complete path comprises applying, using at least one processor, a traveling salesman problem ("TSP") methodology based upon, at least in part, the graph; 
obtaining a visit order from the TSP methodology; and 
applying , using at least one processor, a path planning methodology to obtain a path between a plurality of neighboring nodes that are not directly connected.
However Nagano discloses a robot path planning method wherein calculating a distance between a pair of feasible robot configurations (see [0094], where “The GJK algorithm is an iterative method for calculating a distance between convex figures”; see also [0097], where “The "multi rigid body system dynamics simulation" is a method of calculating the positions and postures of the rigid bodies by expressing the requirements of (2) to ( 4) as external forces acting on the rigid bodies and performing the dynamics simulation operation while sequentially rigid body models corresponding to the control target at the position of the nodes in the path. Distances between objects are calculated by forming a tree considering various positions/postures of moving robot. A pair of robot configurations is interpreted as two objects located at separate locations. It would be obvious to use the same method (calculate distance between objects) to calculate the distance between a pair of robot configurations.);
obtaining a shortest complete path connecting each node on the graph based upon, at least in part, the distance between the pair of feasible robot configurations (see also [0041], where “it is possible to detect the shortest distance between the nearest point pair or the most infiltrated point pair of the respective rigid bodies corresponding to the nodes in the path and the obstruction.”; see also [0103], where “Depending on the relation between the shortest search distance ( distance between the nodes) of the RRT algorithm and an object shape, the neighboring rigid bodies configured at the nodes in the path in the multi rigid body system may overlap with each other.”; A complete path is obtained based on the shortest distance. robots configurations corresponds to two objects. shortest distance between rigid body (pair of feasible robot configurations) is determined from the calculated distances.); and
applying , using at least one processor, a path planning methodology to obtain a path between a plurality of neighboring nodes that are not directly connected (see fig 2B and 3B, where a path is generated considering obstruction on the way. It is also considering obstacle shape and position. As RRT algorithm is generating shortest path by avoiding collision, it is measuring virtual distance of moving path from the obstacle. Artificial distance corresponds to virtual distance. see also [0103], where “Depending on the relation between the shortest search distance (distance between the nodes) of the RRT algorithm and an object shape, the neighboring rigid bodies configured at the nodes in the path in the multi rigid body system may overlap with each other.”; see also [0041], where “it is possible to detect the shortest distance between the nearest point pair or the most infiltrated point pair of the respective rigid bodies corresponding to the nodes in the path and the obstruction.”; see also fig 1G, where plurality of nodes that cannot be connected directly is shown. As RRT algorithm is generating shortest path by avoiding collision, it is measuring virtual distance of moving path from the obstacle. It is also connecting all possible nodes and determining the shorted path. In order to determining the shortest collision free path, all possible path/node needed to be taken under consideration. Then eliminate those nodes having interference/collision.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path.
Yabushita in view of Nagano does not disclose the following limitations:
wherein the distance between the pair of feasible robot configurations is a measurement of time;
wherein obtaining the shortest complete path comprises applying, using at least one processor, a traveling salesman problem ("TSP") methodology based upon, at least in part, the graph; 
obtaining a visit order from the TSP methodology. 
However Jules discloses a method robot path generation, wherein the distance between the pair of feasible robot configurations is a measurement of time (see col 6, lines 27-34, where “As used herein, an "orientation" refers to a particular configuration of components of a robot relative to one another at a particular position of the reference point 108 (e.g., a "snapshot").When robot 100 is inactive, it may be in (or "strike") a single orientation until it moves again. When robot 100 moves the reference point 108 along a path, it may strike a series of orientations to effectuate the movement along the path. ”; see also fig 1A, where plurality of waypoints (109b, 109c) along the path of the robot and then calculating robot movements to traverse along those points by optimizing least time. See also col 8, lines 17-24, where “It is noted that the waypoint trained path 110A varies from the actual path (the dashed line of FIG. 1A) that was traversed by the reference point 108 in FIG. 1A in response to the user moving the reference point 108 to the various waypoints. This is because the waypoint trained path is generated in view of the waypoints defined in response to actuation of the user interface element 105 and in view of one or more optimization parameters (e.g., shortest path).”; see also col 8, lines 50-53, where “the system may generate a waypoint trained path that passes through each of the defined waypoints (or “near” the waypoints (e.g., trajectory smoothing to prevent hard stops at waypoints)) and that is optimized to be traversed in the shortest time. In some implementations, optimizing a path to be traversed in .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano to incorporate the teachings of Jules by including the above feature for reducing the time and cost by completing the robotic inspection/task faster while avoiding collision and maintaining smooth position/posture path.
Yabushita in view of Nagano and Joules does not disclose the following limitations:
wherein obtaining the shortest complete path comprises applying, using at least one processor, a traveling salesman problem ("TSP") methodology based upon, at least in part, the graph; and
obtaining a visit order from the TSP methodology. 
However Garaas discloses a method, wherein obtaining the shortest complete path comprises applying, using at least one processor, a traveling salesman problem ("TSP") methodology based upon, at least in part, the graph (see [0005], where “A route for regulating the sequence of laser beam positions is determined based on information concerned with a plural of previously set drilling positions by applying the traveling salesman problem…. a step ; and
obtaining a visit order from the TSP methodology (see [0009], where “a method determines a sequence for drilling holes according to a pattern by a drilling machine. The holes in the pattern are partitioned into packets. A global sequence of the packets is determined by solving a global traveling salesman problem (TSP), and a local sequence of the holes in each packet is determined by solving a local TSP.”; sequence corresponds to visit order.). 
Yabushita discloses a path planning method of robot by considering different feasible robot configurations wherein the path planning method includes multiple goals (multiple destinations). Yabushita also discloses finding shortest complete path based on the destinations and controlling the robot based on the planned route/path. Nagano discloses a robot multi-goal path planning method based on the configurations (e.g. position, posture) wherein shortest complete path is obtained based on the shortest distance. Joules discloses a robot multi-goat path planning method by optimizing the time (least/shortest amount of time). Garaas discloses a robot multi-goal path planning method by utilizing TSP methodology wherein shortest complete path and sequence of movement is also identified from TSP methodology.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano and Jules to incorporate the teachings of Garaas by including the above feature for determining faster inspection/visit pattern without any collision by detecting the position/orientation information accurately.
Regarding claim 2, Yabushita does not disclose the following limitation: grouping at least a subset of the plurality of inspection points into a plurality of groups of inspection points. 
However Nagano further discloses a method, comprising: grouping at least a subset of the plurality of inspection points into a plurality of groups of inspection points (see fig 1G, where a tree is generated and multiple nodes are grouped.  Several groups are shown on the fig. nodes corresponds to inspection points.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path. 
Regarding claim 3, Yabushita does not disclose the following limitation: wherein grouping at least a subset of the plurality of inspection points occurs prior to generating the graph. 
However Nagano further discloses a method, wherein grouping at least a subset of the plurality of inspection points occurs prior to generating the graph (see [0089], where “By repeatedly performing the above-mentioned operations, it is possible to generate a tree encompassing the motion space (see FIG. 1G).”; see also [0091], where “FIGS. 2A and 2B and FIGS. 3A and 3B show examples of a path generated by the RRT algorithm.”; see also [0023], where “an initial position and posture path acquiring unit which acquires an initial position and posture path including a plurality of nodes connecting the present position and posture of the control target to the target position and posture and which configures a rigid body  the method disclosed in Nagano, first determine multiple nodes (inspection points), then generate shortest moving path based on collisions on the path. So grouping multiple points, as shown in fig 1G is done prior to the path generation as shown in fig 2B.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path.
Regarding claim 4, Yabushita further discloses a method, wherein identifying the plurality of feasible robot configurations for each inspection point includes identifying a plurality of feasible robot configurations for each group of inspection points (see fig 7, where a 3D structure of the environment is shown by considering multiple turning angles. Multiple turning angles corresponds to plurality of robot configurations. see also [0065], where “The step angle of the turning angle θ is determined while the amount of calculation that can be allowed or the like is being taken into consideration. In this example, the step angle is set to 5°.”; see also fig 13A-D, where the procedure for determining turning angle during the movement is shown. see also [0097], where “When the moving path is determined, the process goes to Step S109, where the planning unit 201 executes a movement posture calculation for determining the turning angle during the movement in the moving path.”; See also fig 4A and 5A, where the obstacle (OB) is same. The same robot at different turning angles (θ=0o and θ=45o) compared to same obstacle. Turning angles are determined throughout the moving path. So robot configurations (turning angles/postures) is determined at multiple points along the moving path. Group of inspection points are also on/along the moving path. Identifying the robot configuration throughout the moving path will include the robot configuration for group of inspection points. see also [0086]).
Regarding claim 7, Yabushita further discloses identifying a pair of robot configurations (see fig 7, where a 3D structure of the environment is shown by considering multiple turning angles. Multiple turning angles corresponds to plurality of robot configurations. see also [0065], where “The step angle of the turning angle θ is determined while the amount of calculation that can be allowed or the like is being taken into consideration. In this example, the step angle is set to 5°.”; see also fig 13A-D, where the procedure for determining turning angle during the movement is shown. see also [0097], where “When the moving path is determined, the process goes to Step S109, where the planning unit 201 executes a movement posture calculation for determining the turning angle during the movement in the moving path.”; Turning angles are determined throughout the moving path. So robot configurations (turning angles/postures) is determined at multiple points along the moving path. see also [0086]) that can be moving path without collisions (see fig 9, where a moving path without collision is shown by solid grid. See also [0048], where “In this embodiment, a case in which the moving robot 100 moves and the occupied space OC and an obstacle interfere with each other is determined to be a collision.”).
Yabushita does not disclose the following limitations:
Identifying … that can be directly connected without collisions; 
calculating a distance …. that can be directly connected without collisions; and 
generating a connection between the pair of nodes associated with … that can be directly connected without collisions. 
However Nagano further discloses a method, wherein calculating the distance comprises: 
identifying  (see [0081], where “To avoid infiltration (collision or interference) between objects in a position and posture path.”; see also [0094], where “when the RRT algorithm is carried out in this embodiment, a Gilbert-Johnson-Keerthi distance (GJK) algorithm is applied to the problem with the infiltration between objects at the time of avoiding an obstruction.”; as collision/interference between objects is identified, it can be interpreted that two objects (robot configurations) is identified that avoid collision during movement.); 
calculating a distance between  (see [0094], where “The GJK algorithm is an iterative method for calculating a distance between convex figures and serves to output the shortest distance of a representative collision point pair (a nearest point pair or a most infiltrated point pair) or between objects as the interference detection result.”); and 
generating a connection between the pair of nodes associated with  (see [0095], where “As can be seen from FIGS. 2A and 2B and FIGS. 3A and 3B, the initial path searched for by the RRT algorithm includes many detours for avoiding an obstruction and is wasteful as a path. Accordingly, it is necessary to satisfy the requirements of (2) to (4) after acquiring the initial position and posture path at a high speed using the RRT algorithm.”).  

Regarding claim 8, Yabushita further discloses identifying a pair of robot configurations (see fig 7, where a 3D structure of the environment is shown by considering multiple turning angles. Multiple turning angles corresponds to plurality of robot configurations. see also [0065], where “The step angle of the turning angle θ is determined while the amount of calculation that can be allowed or the like is being taken into consideration. In this example, the step angle is set to 5°.”; see also fig 13A-D, where the procedure for determining turning angle during the movement is shown. see also [0097], where “When the moving path is determined, the process goes to Step S109, where the planning unit 201 executes a movement posture calculation for determining the turning angle during the movement in the moving path.”; Turning angles are determined throughout the moving path. So robot configurations (turning angles/postures) is determined at multiple points along the moving path. see also [0086]) that cannot be moving path without collisions (see fig 9, where a moving path without collision is shown by solid grid. See also [0048], where “In this embodiment, a case in which the moving robot 100 moves and the occupied space OC and an obstacle interfere with each other is determined to be a collision.”).
Yabushita does not disclose the following limitations:
Identifying … that cannot be directly connected without a collision; 
generating an artificial distance between the pair of nodes associated with …. that cannot be directly connected without collisions; and  31H&K Docket No.: 109394.00010/2811Holland & Knight LLP Assignee: Teradyne, Inc.10 St. James Avenue Inventor: Pholsiri, ChalongrathBoston, MA 02116-3889 
generating a connection between the pair of nodes associated with … that cannot be directly connected without collisions.
However Nagano further discloses a method, wherein calculating the distance comprises: 
identifying  (see [0094], where “a Gilbert-Johnson-Keerthi distance (GJK) algorithm is applied to the problem with the infiltration between objects at the time of avoiding an obstruction.” as collision/interference between objects is identified, it can be interpreted that two objects (robot configurations) is identified that will collide during movement.); 
generating an artificial distance between the pair of nodes associated with the (see fig 2B and 3B, where a path is generated considering obstruction on the way. It is also considering obstacle shape and position. As RRT algorithm is generating shortest path by avoiding collision, it is measuring virtual distance of moving path from the obstacle. Artificial distance corresponds to virtual distance. see also [0103], where “Depending on the relation between the shortest search distance (distance between the nodes) of the RRT algorithm and an object shape, the neighboring rigid bodies configured at the nodes in the path in the multi rigid body system may overlap with each other.”; see also [0041], where “it is possible to detect the shortest distance between the nearest point pair or the most infiltrated point pair of the respective rigid bodies corresponding to the nodes in the path and the obstruction.”); and  31H&K Docket No.: 109394.00010/2811Holland & Knight LLP Assignee: Teradyne, Inc.10 St. James Avenue Inventor: Pholsiri, ChalongrathBoston, MA 02116-3889 
generating a connection between the pair of nodes associated with (see fig 1G, where plurality of nodes that cannot be connected directly is shown. As RRT algorithm is generating shortest path by avoiding collision, it is measuring virtual distance of moving path from the obstacle. It is also connecting all possible nodes and determining the shorted path. In order to determining the shortest collision free path, all possible path/node needed to be taken under consideration. Then eliminate those nodes having interference/collision.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path.
Regarding claim 15, Yabushita in view of Nagano and Jules does not disclose the following limitation (wherein the problem is associated with an automotive application or a printed circuit board). 
However Garaas discloses a method, wherein the problem is associated with an automotive application or a printed circuit board (see [0002], where “Multilayered circuit boards require high-density drilling of small holes to provide electrical connections between strata to support an ever increasing miniaturization of electronics devices.”; see also [0035] where “The patterns used to produce the holes on, e.g., circuit boards, are often highly repetitive, i.e., there are multiple instances of the same sub-pattern.”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano and Jules to 
Regarding claim 16, Yabushita does not disclose the following limitation: wherein at least one inspection point is not associated with a feasible robotic configuration. 
However Nagano further discloses a method, wherein at least one inspection point is not associated with a feasible robotic configuration (per [0034] of submitted PGPUB, inspection point not associated with a feasible robotic configuration is a point where robot will collide, not possible to reach that point without collision. see fig 2B, where a generated path is shown by connecting nodes and the box located at the center represents an obstruction. It is not possible to reach to other side of coordinate along the X-axis without collision. So it is out of reach. see also [0027], where “In the path planning device, the interference detector may detect the shortest distance between the rigid body located at each node in the position and posture path and the obstruction”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path.
Regarding claim 18, Yabushita further discloses a computing system including a processor and memory configured to perform operations (see fig 2, block 240. see also [0005], where “provides a movement planning technology for an autonomous moving robot configured to determine a moving path to a destination point and turning angles on the path with a small amount of computation.”) comprising: 
identifying a plurality of robot configurations for each inspection point of a plurality of inspection points of a problem (see fig 7, where a 3D structure of the environment is shown by considering multiple turning angles. Multiple turning angles corresponds to plurality of robot configurations. see also [0065], where “The step angle of the turning angle θ is determined while the amount of calculation that can be allowed or the like is being taken into consideration. In this example, the step angle is set to 5°.”; see also fig 13A-D, where the procedure for determining turning angle during the movement is shown. see also [0097], where “When the moving path is determined, the process goes to Step S109, where the planning unit 201 executes a movement posture calculation for determining the turning angle during the movement in the moving path.”; Turning angles are determined throughout the moving path. So robot configurations (turning angles/postures) is determined at multiple points along the moving path. see also [0086]);
generating a graph with each feasible robot configuration as a node on the graph (see fig 13A-D, where each cell/grid on the target area corresponds to a node.); and33H&K Docket No.: 109394.00010/2811Holland & Knight LLP Assignee: Teradyne, Inc.10 St. James Avenue Inventor: Pholsiri, ChalongrathBoston, MA 02116-3889 
obtaining a shortest complete path connecting each node on the graph based upon, at (see fig 8, where complete shortest moving path is shown by connecting the grid. see also [0068], where “In this case, as indicated by the arrow in FIG. 8, the shortest moving path is the line that connects the coordinate S to the coordinate G.”; see also [0070], where “When it is confirmed that the robot can reach the destination point grid GDg if the robot has at least one of the turning angles, this first provisional moving path is determined to be the moving path along which the moving robot 100 moves.”; see also [0073], where “Therefore, the connection of grid pillars along the provisional moving path consider various possible turning angles (robot configurations) and shortest distant path by connecting the accessible grid.);
obtaining a  (For the examination purposes the claim was interpreted as, a short sequential movement order is obtained for reaching the destination point. For reaching a destination, it follow a route that include multiple nodes and also shortest. see fig 13A-C, where procedure for moving path (turning angle) from one position to another (destination) are shown. The clear/white grid represents grids that are free of obstacles. Movement path is determined based on the free/available grid. For reaching destination grid without interruption from departure grid, movement path is following a sequential order. Each grid corresponds to individual node of visit order. see also [0097], where “When the moving path is determined, the process goes to Step S109, where the planning unit 201 executes a movement posture calculation for determining the turning angle during the movement in the moving path. Specifically, first, as described with reference to FIG. 13, in the PS plane, which is the path layer, grid trajectory candidates that connect the departure point grid GDs and the destination point grid GDg are found.”; see also [0086]. see also fig 8, where complete shortest moving path is shown by connecting the grid. see also [0068], where “In this case, as indicated by the arrow in FIG. 8, the shortest moving path is the line that connects the coordinate S to the coordinate G.”; see also [0070], where “When it is confirmed that the robot can reach the destination point grid GDg if the robot has at least one of the turning angles, this first provisional moving path is determined to be the moving path along which the moving ;
Yabushita does not explicitly disclose obtaining the visit order. However, in fig 13A-C, Yabushita teaches a movement path following a sequential order in order to reach the destination grid from the departure grid. Thus, it would have been obvious to one of ordinary skill in the art to modify Yabushita with also having a visit order for reaching a destination following a shortest complete path.
controlling a robot, based upon, at least in part, the shortest complete path (see fig 14, where a processing procedure of the robot movement is shown. Block S112, start executing task is controlling the robot based on the determined path. see also [0052], where “The memory 240 stores, besides a control program for controlling the moving robot 100, various parameter values, functions, lookup tables and the like used for control.”; see also [0098], where “When a plurality of grid trajectories have been found, the process goes to Step S111, where one grid trajectory is selected in accordance with a predetermined condition and this grid trajectory is determined to be the turning angle during the movement.”; see also fig 8, where complete shortest moving path is shown by connecting the grid.).
Yabushita does not disclose the following limitations:
calculating a distance between a pair of feasible robot configurations, wherein the distance between the pair of feasible robot configurations is a measurement of time; and
obtaining a shortest path based upon the distance between the robot configurations, wherein obtaining the shortest complete path comprises applying, using at least one processor, a traveling salesman problem ("TSP") methodology based upon, at least in part, the graph; 
obtaining a visit order from the TSP methodology; and 
applying , using at least one processor, a path planning methodology to obtain a path between a plurality of neighboring nodes that are not directly connected.
However Nagano further discloses a robot path planning method wherein calculating a distance between a pair of feasible robot configurations (see [0094], where “The GJK algorithm is an iterative method for calculating a distance between convex figures”; see also [0097], where “The "multi rigid body system dynamics simulation" is a method of calculating the positions and postures of the rigid bodies by expressing the requirements of (2) to ( 4) as external forces acting on the rigid bodies and performing the dynamics simulation operation while sequentially rigid body models corresponding to the control target at the position of the nodes in the path. The position and posture of the rigid body located at each node in the path correspond to the position and posture of the control target at the corresponding time when it moves from the present position and posture to the target position and posture.”; see also [0099], where “The invention is not limited to the abovementioned method of allocating the initial posture, but a designer calculating a posture or planning a path using the spline interpolation may set the posture by himself or herself.”; see also fig 1G, where a tree is generated in the RRT. Distances between objects are calculated by forming a tree considering various positions/postures of moving robot. A pair of robot configurations is interpreted as two objects located at separate locations. It would be obvious to use the same method (calculate distance between objects) to calculate the distance between a pair of robot configurations.); and
obtaining a shortest complete path connecting each node on the graph based upon, at least in part, the distance between the pair of feasible robot configurations (see also [0041], where “it is possible to detect the shortest distance between the nearest point pair or the most infiltrated point pair of the respective rigid bodies corresponding to the nodes in the path and the obstruction.”; see also [0103], where “Depending on the relation between the shortest search distance ( distance between the nodes) of the RRT algorithm and an object shape, the neighboring rigid bodies configured at the nodes in the path in the multi rigid body system may overlap with each other.”; A complete path is obtained based on the shortest distance. robots configurations corresponds to two objects. shortest distance between rigid body (pair of feasible robot configurations) is determined from the calculated distances.); and
applying , using at least one processor, a path planning methodology to obtain a path between a plurality of neighboring nodes that are not directly connected (see fig 2B and 3B, where a path is generated considering obstruction on the way. It is also considering obstacle shape and position. As RRT algorithm is generating shortest path by avoiding collision, it is measuring virtual distance of moving path from the obstacle. Artificial distance corresponds to virtual distance. see also [0103], where “Depending on the relation between the shortest search distance (distance between the nodes) of the RRT algorithm and an object shape, the neighboring rigid bodies configured at the nodes in the path in the multi rigid body system may overlap with each other.”; see also [0041], where “it is possible to detect the shortest distance between the nearest point pair or the most infiltrated point pair of the respective rigid bodies see also fig 1G, where plurality of nodes that cannot be connected directly is shown. As RRT algorithm is generating shortest path by avoiding collision, it is measuring virtual distance of moving path from the obstacle. It is also connecting all possible nodes and determining the shorted path. In order to determining the shortest collision free path, all possible path/node needed to be taken under consideration. Then eliminate those nodes having interference/collision.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path. 
Yabushita in view of Nagano does not disclose the following limitations:
wherein the distance between the pair of feasible robot configurations is a measurement of time;
 wherein obtaining the shortest complete path comprises applying, using at least one processor, a traveling salesman problem ("TSP") methodology based upon, at least in part, the graph; and
obtaining a visit order from the TSP methodology. 
However Jules further discloses a method robot path generation, wherein the distance between the pair of feasible robot configurations is a measurement of time (see col 6, lines 27-34, where “As used herein, an "orientation" refers to a particular configuration of components of a robot relative to one another at a particular position of the reference point 108 (e.g., a "snapshot").When robot 100 is inactive, it may be in (or "strike") a single orientation  and then calculating robot movements to traverse along those points by optimizing least time. See also col 8, lines 17-24, where “It is noted that the waypoint trained path 110A varies from the actual path (the dashed line of FIG. 1A) that was traversed by the reference point 108 in FIG. 1A in response to the user moving the reference point 108 to the various waypoints. This is because the waypoint trained path is generated in view of the waypoints defined in response to actuation of the user interface element 105 and in view of one or more optimization parameters (e.g., shortest path).”; see also col 8, lines 50-53, where “the system may generate a waypoint trained path that passes through each of the defined waypoints (or “near” the waypoints (e.g., trajectory smoothing to prevent hard stops at waypoints)) and that is optimized to be traversed in the shortest time. In some implementations, optimizing a path to be traversed in the shortest time may comprise determining the most direct path in joint space of the robot 100, which may not be the most direct path in Cartesian space.”; See also col 10, lines 41-43, where “the orientations and/or velocities may be determined in view of the special action trained path and based on one or more constraints and/or optimization parameters.”; see also col 16, lines 48-51, where “the system may generate a waypoint trained path that passes through each of the defined waypoints (or “near” the waypoints (e.g., trajectory smoothing to prevent hard stops at waypoints)) and that is optimized to be traversed in the shortest time.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano to incorporate the 
Yabushita in view of Nagano and Joules does not disclose the following limitations:
wherein obtaining the shortest complete path comprises applying, using at least one processor, a traveling salesman problem ("TSP") methodology based upon, at least in part, the graph; and
obtaining a visit order from the TSP methodology. 
However Garaas further discloses a method, wherein obtaining the shortest complete path comprises applying, using at least one processor, a traveling salesman problem ("TSP") methodology based upon, at least in part, the graph (see [0005], where “A route for regulating the sequence of laser beam positions is determined based on information concerned with a plural of previously set drilling positions by applying the traveling salesman problem…. a step for determining a shortest route for laser beam positions between the start point and end point of each divided bucket”; see also fig 2A and B, where sequences of movement path generated by using TSP is shown.); and
obtaining a visit order from the TSP methodology (see [0009], where “a method determines a sequence for drilling holes according to a pattern by a drilling machine. The holes in the pattern are partitioned into packets. A global sequence of the packets is determined by solving a global traveling salesman problem (TSP), and a local sequence of the holes in each packet is determined by solving a local TSP.”; sequence corresponds to visit order.). 
Yabushita discloses a path planning method of robot by considering different feasible robot configurations wherein the path planning method includes multiple goals (multiple destinations). Yabushita also discloses finding shortest complete path based on the destinations and controlling the robot based on the planned route/path. Nagano discloses a robot multi-goal path planning method based on the configurations (e.g. position, posture) wherein shortest complete path is obtained based on the shortest distance. Joules discloses a robot multi-goat path planning method by optimizing the time (least/shortest amount of time). Garaas discloses a robot multi-goal path planning method by utilizing TSP methodology wherein shortest complete path and sequence of movement is also identified from TSP methodology.
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano and Jules to incorporate the teachings of Garaas by including the above feature for determining faster inspection/visit pattern without any collision by detecting the position/orientation information accurately.
Regarding claim 19, Yabushita does not disclose the following limitation: grouping at least a subset of the plurality of inspection points into a plurality of groups of inspection points. 
However Nagano further discloses a computing system, wherein operations comprise: grouping at least a subset of the plurality of inspection points into a plurality of groups of inspection points (see fig 1G, where a tree is generated and multiple nodes are grouped.  Several groups are shown on the fig. nodes corresponds to inspection points.).

Regarding claim 20, Yabushita does not disclose the following limitation: wherein grouping at least a subset of the plurality of inspection points occurs prior to generating the graph.
 However Nagano further discloses a computing system, wherein grouping at least a subset of the plurality of inspection points occurs prior to generating the graph (see [0089], where “By repeatedly performing the above-mentioned operations, it is possible to generate a tree encompassing the motion space (see FIG. 1G).”; see also [0091], where “FIGS. 2A and 2B and FIGS. 3A and 3B show examples of a path generated by the RRT algorithm.”; see also [0023], where “an initial position and posture path acquiring unit which acquires an initial position and posture path including a plurality of nodes connecting the present position and posture of the control target to the target position and posture and which configures a rigid body corresponding to the control target in each node in the position and posture path;”; the method disclosed in Nagano, first determine multiple nodes (inspection points), then generate shortest moving path based on collisions on the path. So grouping multiple points, as shown in fig 1G is done prior to the path generation as shown in fig 2B.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of 
Regarding claim 21, Yabushita further discloses a computing system, wherein identifying the plurality of feasible robot configurations for each inspection point includes identifying a plurality of feasible robot configurations for each group of inspection points (see fig 7, where a 3D structure of the environment is shown by considering multiple turning angles. Multiple turning angles corresponds to plurality of robot configurations. see also [0065], where “The step angle of the turning angle θ is determined while the amount of calculation that can be allowed or the like is being taken into consideration. In this example, the step angle is set to 5°.”; see also fig 13A-D, where the procedure for determining turning angle during the movement is shown. see also [0097], where “When the moving path is determined, the process goes to Step S109, where the planning unit 201 executes a movement posture calculation for determining the turning angle during the movement in the moving path.”; See also fig 4A and 5A, where the obstacle (OB) is same. The same robot at different turning angles (θ=0o and θ=45o) compared to same obstacle. Turning angles are determined throughout the moving path. So robot configurations (turning angles/postures) is determined at multiple points along the moving path. Group of inspection points are also on/along the moving path. Identifying the robot configuration throughout the moving path will include the robot configuration for group of inspection points. see also [0086]).
Regarding claim 24, Yabushita further discloses identifying a pair of robot configurations (see fig 7, where a 3D structure of the environment is shown by considering multiple turning angles. Multiple turning angles corresponds to plurality of robot configurations. Turning angles are determined throughout the moving path. So robot configurations (turning angles/postures) is determined at multiple points along the moving path. see also [0086]) that can be moving path without collisions (see fig 9, where a moving path without collision is shown by solid grid. See also [0048], where “In this embodiment, a case in which the moving robot 100 moves and the occupied space OC and an obstacle interfere with each other is determined to be a collision.”).
Yabushita does not disclose the following limitations:
identifying a … that can be directly connected without collisions;
calculating a distance between … that can be directly connected without collisions; and 
generating a connection between the pair of nodes associated with … that can be directly connected without collisions.
 However Nagano further discloses a computing system, wherein calculating the distance comprises:
 identifying a  (see [0081], where “To avoid infiltration (collision or interference) between objects in  as collision/interference between objects is identified, it can be interpreted that two objects (robot configurations) is identified that avoid collision during movement.);
calculating a distance between (see [0094], where “The GJK algorithm is an iterative method for calculating a distance between convex figures and serves to output the shortest distance of a representative collision point pair (a nearest point pair or a most infiltrated point pair) or between objects as the interference detection result.”); and 
generating a connection between the pair of nodes associated with (see [0095], where “As can be seen from FIGS. 2A and 2B and FIGS. 3A and 3B, the initial path searched for by the RRT algorithm includes many detours for avoiding an obstruction and is wasteful as a path. Accordingly, it is necessary to satisfy the requirements of (2) to (4) after acquiring the initial position and posture path at a high speed using the RRT algorithm.”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path.
Regarding claim 25, Yabushita further discloses identifying a pair of robot configurations (see fig 7, where a 3D structure of the environment is shown by considering Multiple turning angles corresponds to plurality of robot configurations. see also [0065], where “The step angle of the turning angle θ is determined while the amount of calculation that can be allowed or the like is being taken into consideration. In this example, the step angle is set to 5°.”; see also fig 13A-D, where the procedure for determining turning angle during the movement is shown. see also [0097], where “When the moving path is determined, the process goes to Step S109, where the planning unit 201 executes a movement posture calculation for determining the turning angle during the movement in the moving path.”; Turning angles are determined throughout the moving path. So robot configurations (turning angles/postures) is determined at multiple points along the moving path. see also [0086]) that can be moving path without collisions (see fig 9, where a moving path without collision is shown by solid grid. See also [0048], where “In this embodiment, a case in which the moving robot 100 moves and the occupied space OC and an obstacle interfere with each other is determined to be a collision.”).
Yabushita does not disclose the following limitations:
identifying a … that cannot be directly connected without a collision; 
generating an artificial distance between the pair of nodes associated with the … that cannot be directly connected without collisions; and 
generating an artificial distance between the pair of nodes associated with the … that cannot be directly connected without collisions.
However Nagano further discloses a computing system, wherein calculating the distance comprises: 
identifying a (see [0094], where “a Gilbert-Johnson-Keerthi distance (GJK) algorithm is applied to the problem with the infiltration between objects at the time of avoiding an obstruction.” as collision/interference between objects is identified, it can be interpreted that two objects (robot configurations) is identified that will collide during movement.); 
generating an artificial distance between the pair of nodes associated with the (see fig 2B and 3B, where a path is generated considering obstruction on the way. It is also considering obstacle shape and position. As RRT algorithm is generating shortest path by avoiding collision, it is measuring virtual distance of moving path from the obstacle. Artificial distance corresponds to virtual distance. see also [0103], where “Depending on the relation between the shortest search distance (distance between the nodes) of the RRT algorithm and an object shape, the neighboring rigid bodies configured at the nodes in the path in the multi rigid body system may overlap with each other.”; see also [0041], where “it is possible to detect the shortest distance between the nearest point pair or the most infiltrated point pair of the respective rigid bodies corresponding to the nodes in the path and the obstruction.”); and  31H&K Docket No.: 109394.00010/2811Holland & Knight LLP Assignee: Teradyne, Inc.10 St. James Avenue Inventor: Pholsiri, ChalongrathBoston, MA 02116-3889
generating a connection between the pair of nodes associated with (see fig 1G, where plurality of nodes that cannot be connected directly is shown. As RRT algorithm is generating shortest path by avoiding collision, it is measuring virtual distance of moving path from the obstacle. It is also connecting all possible nodes and determining the shorted path. In order to determining the shortest collision free path, all possible path/node needed to be taken under consideration. Then eliminate those nodes having interference/collision.).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path.
Regarding claim 32, Yabushita in view of Nagano and Jules does not disclose the following limitation (wherein the problem is associated with an automotive application or a printed circuit board). 
However Yeum further discloses a computing system, wherein the problem is associated with an automotive application or a printed circuit board (see [0002], where “Multilayered circuit boards require high-density drilling of small holes to provide electrical connections between strata to support an ever increasing miniaturization of electronics devices.”; see also [0035] where “The patterns used to produce the holes on, e.g., circuit boards, are often highly repetitive, i.e., there are multiple instances of the same sub-pattern.”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano and Jules to incorporate the teachings of Garaas by including the above feature for increasing automotive parts inspection efficiency while avoiding the interference.
Regarding claim 33, Yabushita does not disclose the following limitation: wherein at least one inspection point is not associated with a feasible robotic configuration.
wherein at least one inspection point is not associated with a feasible robotic configuration (per [0034] of submitted PGPUB, inspection point not associated with a feasible robotic configuration is a point where robot will collide, not possible to reach that point without collision. see fig 2B, where a generated path is shown by connecting nodes and the box located at the center represents an obstruction. It is not possible to reach to other side of coordinate along the X-axis without collision. So it is out of reach. see also [0027], where “In the path planning device, the interference detector may detect the shortest distance between the rigid body located at each node in the position and posture path and the obstruction,”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path.

Claim(s) 5, 6, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0015981 (“Yabushita”), in view of US 2010/0168950 (“Nagano”), in view of US 9,925,662 (“Jules”), and in view of US 2016/0026747 (“Garaas”), as applied to claim 1, 4, 18 and 21 above, and further in view of US 2019/0180499 (“Caulfield”). 
Regarding claim 5, Yabushita further discloses a method, wherein identifying plurality of feasible robot configurations for each group of inspection points is performed  (see fig 5A, where a diagram for describing the no entry area of the moving robot is shown by considering various turns (configurations) of robot. See also [0062], where “FIGS. 6A and 6B are  various robot turns are determined to generate moving path and creating environmental map of target area. Generating moving path by determining turning angle and confirming that turning angle is continuous.).  
Yabushita discloses a method wherein plurality of feasible robot configurations is identified (see citation above). 
Yabushita in view of Nagano, Jules and Garaas does not explicitly discloses the following limitation (configurations is performed in parallel). 
However Caulfield discloses method, wherein parallel computing is used for robot path planning (see [0095], where “As introduced above, a system may be provided with functionality to quickly generate 2D projections 640 in X-, Y- and Z-directions from a corresponding volumetric representation 602 (3D volume) (e.g., which may serve as the basis for a path or collision determination).”; see also [0128], where path-finding logic is used. See also [0148]. See also [0162], where “the queue 4620 to be handled in parallel by the multiple parallel processing cores 4610,”; see also [0161], where “In some implementations, work relating to rendering, ray casting, collision avoidance, path finding, or other applications involving a volume modeled by a corresponding volumetric data structure may be divided among the respective cores 4510a-f to 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano, Jules and Garaas to incorporate the teachings of Caulfield by including the above feature, performed in parallel, for eliminating an delay of finding various robot configuration without any collision and eventually reduce the amount of time needed to complete a path. 
Regarding claim 6, Yabushita further discloses a method, wherein identifying the plurality of feasible robot configurations for each group of inspection points is performed  (see fig 13 A-D, where procedure for determining the turning angles during movement is shown. fig 13A turning angles only in the range of 80-280 degrees. Fig 13B initial posture 160 degree and turning angles 320 degree. Fig 13C turning angles only in the range of 0-320 degrees. Fig 13D initial posture 160 degree and turning angles 320 degree.; see also [0085], where “The diagrams shown in FIGS. 13A to 13D show four of the plurality of grid trajectories that connect the departure point grid GD sand the destination point grid GDg in the example shown in FIG. 11.”; per [0037] of submitted PGPUB, robot configuration for first set of inspection points are identified by performing first thread and robot configuration for second set of inspection points are identified by performing second thread and so on. So the recited claim is interpreted in light of submitted specification as robot configurations for each set of inspection points are determined separately by performing separate/individual thread and it will require multiple threads (parallel computing) to complete the entire moving path.). 
plurality of feasible robot configurations is identified (see citation above, Yabushita discloses that moving path for each turning angle is determined separately as shown in fig 13A-D. Each turning angle corresponds to each robot configuration.). 
Yabushita in view of Nagano, Jules and Garaas does not explicitly discloses the following limitation (configurations is performed using multiple threads). 
However Caulfield discloses method, wherein parallel computing is used for robot path planning (see [0095], where “As introduced above, a system may be provided with functionality to quickly generate 2D projections 640 in X-, Y- and Z-directions from a corresponding volumetric representation 602 (3D volume) (e.g., which may serve as the basis for a path or collision determination).”; see also [0128], where path-finding logic is used. See also [0148]. See also [0162], where “the queue 4620 to be handled in parallel by the multiple parallel processing cores 4610,”; see also [0161], where “In some implementations, work relating to rendering, ray casting, collision avoidance, path finding, or other applications involving a volume modeled by a corresponding volumetric data structure may be divided among the respective cores 4510a-f to facilitate parallel computing efficiencies.”; see also [0257], where “In certain circumstances, multitasking and parallel processing may be advantageous.”; see also [0222], where “ a multithreaded processor”; see also [0239], where “the processor 6400 may be multi-threaded in that it may include more than one hardware thread context ( or "logical processor") per core.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano, Jules and Garaas 
Regarding claim 22, Yabushita further discloses a computing system, wherein identifying the plurality of feasible robot configurations for each group of inspection points is performed  (see fig 5A, where a diagram for describing the no entry area of the moving robot is shown by considering various turns (configurations) of robot. See also [0062], where “FIGS. 6A and 6B are diagrams for describing a procedure for creating the spatial layers of the environmental map. Specifically, FIGS. 6A and 6B show the procedure for embodying the no-entry area NA generated for each turning angle θ in the map information.”; see [0089], where “By performing the two-stage determination, it is possible to dramatically reduce the amount of the computation compared to the conventional method in which the moving path and the turning angle are searched in parallel and comprehensively.”; various robot turns are determined to generate moving path and creating environmental map of target area. Generating moving path by determining turning angle and confirming that turning angle is continuous.).  
Yabushita discloses a method wherein plurality of feasible robot configurations is identified (see citation above). 
Yabushita in view of Nagano, Jules and Garaas does not explicitly discloses the following limitation (configurations is performed in parallel).
 However Caulfield further discloses method, wherein parallel computing is used for robot path planning (see [0095], where “As introduced above, a system may be provided with  (3D volume) (e.g., which may serve as the basis for a path or collision determination).”; see also [0128], where path-finding logic is used. See also [0148]. See also [0162], where “the queue 4620 to be handled in parallel by the multiple parallel processing cores 4610,”; see also [0161], where “In some implementations, work relating to rendering, ray casting, collision avoidance, path finding, or other applications involving a volume modeled by a corresponding volumetric data structure may be divided among the respective cores 4510a-f to facilitate parallel computing efficiencies.”; see also [0257], where “In certain circumstances, multitasking and parallel processing may be advantageous.”).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano, Jules and Garaas to incorporate the teachings of Caulfield by including the above feature, performed in parallel, for eliminating an delay of finding various robot configuration without any collision and eventually reduce the amount of time needed to complete a path.
Regarding claim 23, Yabushita further discloses a computing system, wherein identifying the plurality of feasible robot configurations for each group of inspection points is see fig 13 A-D, where procedure for determining the turning angles during movement is shown. fig 13A turning angles only in the range of 80-280 degrees. Fig 13B initial posture 160 degree and turning angles 320 degree. Fig 13C turning angles only in the range of 0-320 degrees. Fig 13D initial posture 160 degree and turning angles 320 degree.; see also [0085], where “The diagrams shown in FIGS. 13A to 13D show four of the plurality of per [0037] of submitted PGPUB, robot configuration for first set of inspection points are identified by performing first thread and robot configuration for second set of inspection points are identified by performing second thread and so on. So the recited claim is interpreted in light of submitted specification as robot configurations for each set of inspection points are determined separately by performing separate/individual thread and it will require multiple threads (parallel computing) to complete the entire moving path.). 
Yabushita discloses a method wherein plurality of feasible robot configurations is identified (see citation above, Yabushita discloses that moving path for each turning angle is determined separately as shown in fig 13A-D. Each turning angle corresponds to each robot configuration.). 
Yabushita in view of Nagano, Jules and Garaas does not explicitly discloses the following limitation (configurations is performed using multiple threads). 
However Caulfield further discloses method, wherein parallel computing is used for robot path planning (see [0095], where “As introduced above, a system may be provided with functionality to quickly generate 2D projections 640 in X-, Y- and Z-directions from a corresponding volumetric representation 602 (3D volume) (e.g., which may serve as the basis for a path or collision determination).”; see also [0128], where path-finding logic is used. See also [0148]. See also [0162], where “the queue 4620 to be handled in parallel by the multiple parallel processing cores 4610,”; see also [0161], where “In some implementations, work relating to rendering, ray casting, collision avoidance, path finding, or other applications involving a volume modeled by a corresponding volumetric data structure may be divided 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano, Jules and Garaas to incorporate the teachings of Caulfield by including the above feature, using multiple threads, for eliminating an delay of finding various robot configuration without any collision and eventually reduce the amount of time needed to complete a path.

Claim(s) 10, 13, 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0015981 (“Yabushita”), in view of US 2010/0168950 (“Nagano”), in view of US 9,925,662 (“Jules”), and in view of US 2016/0026747 (“Garaas”), as applied to claim 1 and 18 above, and further in view of US 2019/0184561 (“Yip”). 
Regarding claim 10, Yabushita in view of Nagano, Jules and Garaas does not disclose the following limitation (re-planning/smoothing a visit order). 
However Yip discloses a method, comprising: removing at least one node from the visit order that is not directly connected to either of a plurality of neighbor nodes (see [0110], where “Algorithm 1 outlines the overall procedure which exploits all the aforementioned heuristics to generate the feasible end-to-end paths. It starts by finding a coarse path T connecting start and goal (Line 2). If a valid path, τ is found, the lazy states in the path are to repair the segments of the coarse path which do not lie entirely in the obstacle-free space (Line 8). The re-planning method returns a new feasible path if one exists. This new path is returned as a path solution after the step of lazy states contraction (Lines 9-11).”; see also [0104], where “This process is also often known as smoothing or shortcutting.”); and
connecting the plurality of neighboring nodes in the visit order (see [0110], where “This new path is returned as a path solution after the step of lazy states contraction (Lines 9-11).”; see also [0016], where “The method may further include performing a rewiring process to potentially smooth paths by removing unnecessary nodes in the paths by evaluating if a straight trajectory connecting two nonconsecutive nodes in the path is collision free.”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano, Jules and Garaas incorporate the teachings of Yip by including the above feature for determining optimal inspection/visit pattern without any collision.
Regarding claim 13, Yabushita does not disclose the following limitation (wherein the path planning methodology is a rapidly exploring random tree ("RRT") methodology). 
However Nagano further discloses a method, wherein the path planning methodology is a rapidly exploring random tree ("RRT") methodology (see [0091], where “FIGS. 2A and 2B and FIGS. 3A and 3B show examples of a path generated by the RRT algorithm.”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of 
Regarding claim 27, Yabushita in view of Nagano, Jules and Garaas does not disclose the following limitation (re-planning/smoothing a visit order). 
However Yip further discloses a computing system, comprising: removing at least one node from the visit order that is not directly connected to either of a plurality of neighbor nodes (see [0110], where “Algorithm 1 outlines the overall procedure which exploits all the aforementioned heuristics to generate the feasible end-to-end paths. It starts by finding a coarse path T connecting start and goal (Line 2). If a valid path, τ is found, the lazy states in the path are removed (Line 4) and the feasibility tests are performed (Line 5). If a path is feasible, it is returned as a path solution. Otherwise, a re-planning is done on a finer level to repair the segments of the coarse path which do not lie entirely in the obstacle-free space (Line 8). The re-planning method returns a new feasible path if one exists. This new path is returned as a path solution after the step of lazy states contraction (Lines 9-11).”; see also [0104], where “This process is also often known as smoothing or shortcutting.”); and
connecting the plurality of neighboring nodes in the visit order (see [0110], where “This new path is returned as a path solution after the step of lazy states contraction (Lines 9-11).”; see also [0016], where “The method may further include performing a rewiring process to potentially smooth paths by removing unnecessary nodes in the paths by evaluating if a straight trajectory connecting two nonconsecutive nodes in the path is collision free.”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano, Jules and Garaas 
Regarding claim 30, Yabushita does not disclose the following limitation (wherein the path planning methodology is a rapidly exploring random tree ("RRT") methodology). 
However Nagano further discloses a computing system, wherein the path planning methodology is a rapidly exploring random tree ("RRT") methodology (see [0091], where “FIGS. 2A and 2B and FIGS. 3A and 3B show examples of a path generated by the RRT algorithm.”).  
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita to incorporate the teachings of Nagano by including the above feature for faster completion of task by avoiding collision and maintaining smooth position/posture path.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0015981 (“Yabushita”), in view of US 2010/0168950 (“Nagano”), in view of US 9,925,662 (“Jules”), and in view of US 2016/0026747 (“Garaas”), as applied to claim 1 above, and further in view of  PALADYN Journal of Behavioral Robotics, Title “Robot Path Planning using Dynamic Programming with Accelerating Nodes.” by (“Kala”).
Regarding claim 11, Yabushita in view of Nagano, Jules and Garaas does not disclose the following limitation (re-inserting node). 
However Kala discloses a method, comprising: re-inserting the at least one removed node after a plurality of candidate nodes (see fig 8, where moving path of robot is shown 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano, Jules and Garaas to incorporate the teachings of Kala by including the above feature for determining optimal complete path quickly by monitoring any unexpected situation (e.g. presence/absence of a dynamic obstacle) without any collision. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0015981 (“Yabushita”), in view of US 2010/0168950 (“Nagano”), in view of US 9,925,662 (“Jules”), and in view of US 2016/0026747 (“Garaas”), as applied to claim 18 above, and in view of US 2019/0184561 (“Yip”), as applied to claim 27 above, further in view of  PALADYN Journal of Behavioral Robotics, Title “Robot Path Planning using Dynamic Programming with Accelerating Nodes.” by (“Kala”).
Regarding claim 28, Yabushita in view of Nagano, Jules, Garaas and Yip does not disclose the following limitation (re-inserting node). 
re-inserting the at least one removed node after a plurality of candidate nodes (see fig 8, where moving path of robot is shown considering static and dynamic obstacles. At 20 timestamps some nodes (from top side of rectangle, second row and second and third column) were not taken into consideration due to the presence of dynamic obstacle. As the dynamic obstacle moves those nodes were available for path planning/re-planning, at 164 timestamps. Two nodes were not included on the moving path at 20 timestamps. However those two nodes were included on the moving path at 164 timestamps. Robot configurations that were not available due to the presence of obstacle at 20 time stamps are available at 164 timestamps as the obstacle moves/changes its position.).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Yabushita in view of Nagano, Jules, Garaas and Yip to incorporate the teachings of Kala by including the above feature for determining optimal complete path quickly by monitoring any unexpected situation (e.g. presence/absence of a dynamic obstacle) without any collision.
Examiners Note
Reference not being used on the current rejection but relevant to current invention:
 US 2012/0024605 (“Elinas”) discloses a path generation/planning method for multi-goal robotic movement by utilizing Traveling Salesman Problem (TSP) and Rapidly Exploring Randomized tree (RRT).


Response to Arguments
Applicant’s arguments with respect to claim 1-8, 10, 11, 13, 15, 16, 18-25, 27, 28, 30, 32 and 33 have been considered but are moot because the arguments do not apply to the new combination used in the current rejection that is due to the newly added claim amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/S.T.K. /Examiner, Art Unit 3666   

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666